Citation Nr: 9905686	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative bilateral pes planus with hallux valgus and 
hammer toes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1976, and from January 1978 to January 1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 1992 and October 1992 rating 
decisions by the Waco, Texas, Regional Office of the 
Department of Veterans Affairs (VA).  In March 1995, the 
veteran notified the RO that he was moving to Oklahoma, and 
the claims folder was transferred to the jurisdiction of the 
Muskogee, Oklahoma, Regional Office (RO).  This case has been 
remanded by the Board in February 1995, June 1998, and August 
1998.  The veteran is currently represented by Oklahoma 
Department of Veterans Affairs.


REMAND

The Board first observes that the June 1998 remand noted that 
the resolution of a separate Chapter 31 vocational 
rehabilitation claim was not clear from a January 1998 
statement which the RO prepared and described as a response 
to the remand from the Board of Veterans' Appeals.  However, 
clarification as to this separate issue is still necessary. 

With regard to the increased rating issues, review of the 
medical record reveals that the veteran's postoperative 
bilateral pes planus with hallux valgus and hammer toes has 
undergone numerous surgeries.  The most recent VA examination 
of the veteran's feet was conducted in September 1996.  On 
that occasion, the examiner noted that the veteran had 
recently undergone surgery on his left foot that had 
"significantly improved" his left foot condition, and the 
veteran was due to receive similar surgery on his right foot.  
Subsequent VA treatment records indicate that such surgery 
was performed on the right foot in October 1996 and July 
1997.  However, the claims folder does not contain any 
subsequent medical records showing the condition of 
postoperative bilateral pes planus with hallux valgus and 
hammer toes following the most recent surgery. 

The Board notes further that the RO has evaluated 
postoperative bilateral pes planus with hallux valgus and 
hammer toes under 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
which relates to acquired flatfeet.  The issue of the 
veteran's entitlement to an evaluation for any potential 
impairment due to hammer toes, however, has not been fully 
addressed.  In this regard, the Board finds that 
consideration should be given to evaluating postoperative 
bilateral pes planus with hallux valgus separately from 
postoperative hammer toes, and that the applicability of DC 
5282 should be discussed.

Finally, the Board notes that the veteran testified at his 
personal hearing in March 1996 that his back symptoms had 
worsened since his last VA examination, in August 1995.  
Another examination of the spine was conducted in April 1996.  
The examiner commented that he was unable to properly examine 
the veteran's back due to the fact that the veteran had 
recently undergone foot surgery and could not stand or 
perform the movements necessary for a meaningful examination.  
The examiner stated further that another examination should 
be conducted when the veteran had recovered from foot 
surgery.  The record does not indicate that such an 
examination was ever conducted.  Therefore, the Board 
believes that further development is necessary.  

The Board recognizes that this case has been remanded on 
three prior occasions.  The Board also acknowledges (and 
emphasizes to the veteran and to his representative) that a 
claimant has the duty to keep the VA apprised of his current 
address.  Hyson v. Brown, 5 Vet.App. 262 (1993).  The two 
1998 remands were for the purpose of affording the veteran a 
personal hearing.  Evidence in the claims file is to the 
effect that neither the veteran nor his representative 
appeared for a scheduled hearing.  Other evidence, including 
a report of contact, suggests that the veteran may be 
incarcerated, although other evidence seems to indicate that 
the report of incarceration could not be confirmed.  While 
telephone attempts to contact the veteran have been made, the 
record does not clearly show whether or not the veteran's 
representative has been requested to furnish information 
regarding the veteran's whereabouts.  It also appears from 
the record that the veteran is entitled to VA benefits, but 
it is not clear whether payments are being made to the 
veteran and, if so, to what address.  Under the 
circumstances, the Board is of the opinion that it may not 
properly proceed in view of the lack of documentation in the 
claims file that all reasonable avenues have been explored 
for locating the veteran.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The record should be clearly 
documented to reflect the disposition of 
the veteran's Chapter 31 claim which was 
denied by a July 1992 determination by 
the Waco Regional Office and which claim 
was the subject of a February 21, 1995, 
Board remand.  If the benefit sought was 
granted or the appeal withdrawn, the 
record should be so documented.  If the 
underlying claim has not been granted, 
then appropriate action should be taken 
to comply with the February 21, 1995, 
remand (and subsequent remands as 
pertinent) and an appropriate 
supplemental statement of the case should 
be issued.   

2.  Any pertinent VA medical records 
documenting ongoing treatment (not 
already of record) for the veteran's low 
back and bilateral foot disorders should 
be associated with the claims file. 

3.  The RO should again attempt to 
contact the veteran and his 
representative in order to ascertain the 
veteran's current location, his 
availability for VA examination, and 
whether he has received any private 
medical treatment for his low back and 
bilateral foot disabilities since 1996.  
The claims files should be clearly 
documented to show appropriate action has 
been undertaken to locate the veteran, 
including asking the veteran's 
representative for appropriate 
assistance.  If the reported 
incarceration is confirmed, the RO should 
request copies of all pertinent medical 
records from any facilities or facilities 
where the veteran has been incarcerated.  
If the veteran's current location cannot 
be ascertained and if the reported 
incarceration cannot be confirmed, then 
the claims files should be returned to 
the Board for appellate review.  If any 
records of treatment during incarceration 
are received, but the veteran's current 
location cannot be determined, then the 
RO should review the expanded record and 
determine if the claims can be granted.  
The RO should then furnish the veteran's 
representative with an appropriate 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the case to the Board.  

4.  If the veteran is located, he should 
be scheduled for VA podiatry and 
orthopedic examinations in order to 
determine the full nature and extent of 
his postoperative bilateral pes planus 
with hallux valgus and hammer toes, and 
his low back strain.  The claims folder 
should be made available to the examiner 
for review, and all indicated tests and 
evaluations should be conducted.  The 
orthopedic examiner is requested to 
differentiate, if possible, between 
symptoms attributable to the veteran's 
degenerative joint disease of the hip, 
and those attributable to his low back 
strain.   

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In reviewing the 
increased evaluation claim for 
postoperative bilateral pes planus with 
hallux valgus and hammer toes, the RO 
should consider all applicable diagnostic 
codes.  The veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to clearly document for the 
record whether or not the veteran can be located and, if so, 
to obtain additional evidence necessary to review of his 
claims.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal. 




		
	ALAN S. PEEVY  
	Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

 Department of Veterans Affairs

